UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6598



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


CHARLES JETER GRIFFITH,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:03-cr-00050-LHT; 1:05-cv-263-LHT)


Submitted:     July 31, 2008                 Decided:   August 8, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Jeter Griffith, Appellant Pro Se. Jill Westmoreland Rose,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Charles Jeter Griffith seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2255 (2000) motion.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Griffith has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                               - 2 -